Citation Nr: 0703738	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran subsequently moved from 
Florida to Georgia; the Atlanta RO currently has jurisdiction 
over the veteran's claims.

Procedural history

The veteran served on active duty with the United States Army 
from October 1966 to May 1970.

Service connection for PTSD was denied by the St. Petersburg 
RO in an August 2002 rating decision.  The veteran initiated 
an appeal of this decision, which was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
May 2004.

The veteran's claim for entitlement to service connection for 
a right hip disability was denied by the St. Petersburg RO in 
a July 2003 rating decision.  The veteran initiated an appeal 
of this decision, which was perfected with the timely 
submission of the veteran's substantive appeal in October 
2003.  The veteran subsequently requested review by a 
decision review officer (DRO) for the right hip claim only.  
The DRO conducted a de novo review of the right hip claim and 
confirmed the RO's findings in a May 2005 DRO decision.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Atlanta RO in December 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for PTSD is REMANDED to the 
RO via the VA Appeals Resource Management Center (AMC) in 
Washington, DC.  

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
diagnosed right hip disability and his military service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
right hip disability, which he contends was a result of a 
slip and fall accident in service.

[As is discussed elsewhere in this decision, the second issue 
on appeal, entitlement to service connection for PTSD, is 
being remanded for additional development.]

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the current record, the Board 
has concluded that the notice requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was advised as to the 
evidentiary requirements of his service connection claim in a 
letter from the RO dated July 22, 2002.  That letter 
specifically indicated that in order to support his claim for 
service connection, the veteran needed evidence of: "a 
relationship between your current disability and an injury, 
disease or event in military service."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2002 letter along with an additional letter from the RO dated 
June 30, 2005.

The veteran was advised in the June 2005 VCAA letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including service records, records from the 
Social Security Administration (SSA) and VA treatment 
records.  With respect to private treatment records, the June 
2005 letter advised that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with both letters were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letters asked the veteran to 
complete this release so that VA could obtain these records 
on his behalf.  The June 2005 letter further emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis in original].  
The veteran was also advised in both letters that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.

Finally, the Board notes that the June 2005 letter requested 
of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us" [Emphasis 
in original].  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in July 2003.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the June 2005 VCAA letter and his claim was readjudicated in 
the April 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection is 
being denied based on elements (2), current disability, and 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 20, 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  With respect to 
effective date, the March 2006 letter instructed the veteran 
that two factors were relevant in determining effective 
dates: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the 
appellant may not have submitted and reports of treatment 
while attending training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claim for entitlement to service 
connection for a right hip disability.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned for the claim. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the appellant concerning the timing of this notice, as the 
veteran submitted additional evidence with an appropriate 
waiver of initial RO consideration in December 2006.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA treatment of 
the veteran, along with his SSA records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  A medical examination is unnecessary in 
this case, however, because there is no objective evidence of 
right hip disease or injury in service.  In the absence of 
such evidence, obtaining a medical nexus opinion would be 
futile.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of in-service right hip disease or injury.

Therefore, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran presented personal 
testimony to the undersigned Veterans Law Judge at a Travel 
Board hearing conducted at the Atlanta RO in December 2006.

Accordingly, the Board will proceed to a decision as to the 
issue of entitlement to service connection for a right hip 
disability.  As noted in the Introduction, the veteran's PTSD 
claim is being remanded for additional development.



1.  Entitlement to service connection for a right hip 
disability.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), a July 2001 VA X-ray 
report evidences degenerative change in the veteran's right 
hip.  Hickson element (1), current disability, has therefore 
been met for the claim.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that right hip disease existed in service.  In 
particular, the veteran's May 1970 separation examination 
shows no complaint or diagnosis of a right hip disability, 
and the veteran himself testified he received no treatment 
for right hip problems in service.  See the December 2006 
hearing transcript, page 3.

The Board notes at this point that the one year statutory 
presumption for arthritis found in 38 C.F.R. § 3.309(a) is 
not for application, as arthritis in the right hip was first 
clinically evidenced decades after the one-year presumptive 
period for service connection.  Moreover, the veteran 
acknowledged that he had no treatment for hip problems within 
one year of separation of service.  Id. at 5-6.

With respect to in-service injury, the record does not 
support the conclusion that a right hip injury occurred as 
claimed by the veteran.  The veteran testified that he fell 
on the deck of a ship and injured his right hip.  Id. at 2-3.  
However, there is no indication from the service medical 
records of any hip injury as detailed above.  Significantly, 
there is no mention of an in-service hip injury by the 
veteran until he filed his initial claim of entitlement to VA 
benefits for a right hip disability in December 2002, decades 
after he left military service and years after he filed 
service connection claims for a back disability and PTSD.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

The lack of any reference to an in-service right hip injury; 
the lack of post-service complaints for decades after 
service; and the filing of the claim for service connection 
over thirty years after service [and after two other service 
connection claims were denied], is itself evidence which 
tends to show that no right hip injury was sustained in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].

In short, the Board places greater weight of probative value 
on the negative service medical records than it does on the 
veteran's recent statements.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Because the 
record as a whole clearly demonstrates that the veteran never 
mentioned a right hip injury in service until he brought up 
the subject in connection with his claim for VA benefits 
approximately 30 years after his separation from service, the 
Board finds his recent statements concerning the injury to be 
lacking probative value.  Accordingly, Hickson element (2) 
has not been met for the claim, and it fails on this basis 
alone.

The Board wishes to make it clear that it does not disbelieve 
the veteran when he states that he hurt his right hip in 
service.  However, the evidence of record, as a whole, does 
not support the veteran's contention that he sustained any 
injury leading to arthritis of the right hip thereby.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed arthritis of the right hip 
to his military service, and none otherwise appears of 
record.  In the absence of an in-service diagnosis of 
arthritis or an in-service right hip injury, a medical nexus 
opinion would be an impossibility.

To the extent that the veteran himself contends that a 
medical relationship exists between his military service and 
his right hip disability, his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2006) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim by him are not competent medical evidence and 
do not serve to establish a medical nexus.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim also fails on this basis.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right hip disability.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to service connection for a right hip disability 
is denied.







	(CONTINUED ON NEXT PAGE)




REMAND

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2006).

With respect to the element pertaining to in-service 
stressors, the veteran's service personnel records indicate 
that his military occupational specialty (MOS) was amphibian 
operator.  The service records do not indicate combat 
participation, combat injury or receipt by the veteran of a 
combat citation.

The veteran submitted a completed PTSD questionnaire 
concerning his stressors that led to his claimed PTSD in June 
2002, in which he indicated he was subject to sniper fire at 
Vung Rho Bay.  The veteran testified that this incident 
occurred around December 1968 or January 1969.  See the 
December 2006 hearing transcript, page 8.

The record is silent as to whether the RO submitted the 
veteran's description of his in-service stressor to the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
assist in researching their records.  The Board believes that 
efforts must be made to do so.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressor.  This summary, together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to JSRRC.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


